Citation Nr: 0103389	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  00-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back disorder.

2.  Entitlement to an initial rating in excess of 0 percent 
for residuals of a left ankle sprain.

3.  Entitlement to an initial rating in excess of 0 percent 
for residuals of a right ankle sprain.

4.  Entitlement to an initial rating in excess of 0 percent 
for residuals of a left knee disorder.

5.  Entitlement to an initial rating in excess of 0 percent 
for residuals of a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from July 1986 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, assigning initial 
ratings for service-connected disabilities of the low back, 
ankles, and knees.  An appeal was thereafter initiated and, 
pursuant to the veteran's request, he was afforded a hearing 
before the RO's hearing officer in June 2000.  However, in 
his VA Form 9, Appeal to the Board of Veterans' Appeals, of 
March 2000, the veteran also specifically requested a hearing 
before the Board, sitting at the RO in Columbia, South 
Carolina.  In an effort to clarify the veteran's wishes for a 
travel board hearing, the Board attempted to contact him by 
mail in December 2000, but he failed to respond.

Accordingly, in the interests of due process, this matter is 
REMANDED to the RO for completion of the following:

The veteran is to be afforded a hearing 
before the Board, sitting at Columbia, 
South Carolina, pursuant to his request 
therefor of March 27, 2000.

The Board does not intimate any opinion as to the merits of 
the issues presented by this appeal, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




